AO 245B (CASDRev. 02118) Judgment in a Criminal Case                                                            FILE
                                         UNITED STATES DISTRICT C                                               NOV 05 2018


               UNITED STATES OF AMERICA                                  JUDGMENT IN ~I,.oKIMIoj,1i.A"""~I.I1....~iO:!.!..!.J
                                    V.                                   (For Offenses Committed On or After November 1, 1987)
            JEANETTE FERNANDEZ MORA (\)
                                                                            Case Number:         3: 18-CR-04108-GPC

                                                                         Rebecca C Fish
                                                                         Defendant's Attorney
REGISTRATION NO.                    71919-298


THE DEFENDANT: 

IZI   pleaded guilty to count( s)            1 of the Infonnation. 

D     was found guilty on count(s) 

                                          ----------------------------------------------------------------
      after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                            Count
      18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)              1




    The defendant is sentenced as provided in pages 2 through                      2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant has been found not guilty on count(s)

D     Count(s)                                                                 dismissed on the motion of the United States.

IZI    Assessment: $100.00 - Waived


       JVTA Assessment"': $
D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI Fine waived                        Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                         November 2. 2018
                                                                         Date ofI,.m,POSi.tion of Sen.tence .
                                                                                 17)              ()
                                                                                                               1,,­
                                                                                                           /" .. '
                                                                                 L.-e[~                    L
                                                                         HON. GONZALO P. CURIEL
                                                                         UNITED STATES DISTRICT JUDGE




                                                                                                                      3: 18-CR-041 08-GPC 

AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                 JEANETTE FERNANDEZ MORA (1) 	                                           Judgment - Page 2 of 2
CASE NUMBER:               3: 18-CR-041 08-GPC 


                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 3 months as to count 1.




         Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~       The court makes the following recommendations to the Bureau of Prisons:
         The Court recommends placement in the Western Region (Southern California or San Diego).




         The defendant is remanded to the custody of the United States Marshal.

 o	     The defendant shall surrender to the United States Marshal for this district:
         D    at                            A.M.              on
         D    as notified by the United States MarshaL
                                                                   -------------------------------------
        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
        Prisons:
         o    on or before
         D    as notified by the United States MarshaL
         D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

        Defendant delivered on   __________________________ to _______________________________

at 	
       ------------------------ ,           with a certified copy of this judgment


                                                                 UNITED STATES MARSHAL 




                                     By 	                  DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 18-CR-04108-GPC
